[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION REGARDING PLAINTIFF'S MOTION FOR RECONSIDERATION  REGARDING VISITATION ORDERS CODED #421
The plaintiff has filed a motion for reconsideration of the court's order regarding visitation that provided in part as follows:
    "In the event the children remain in the Milford School System through the end of the present school year, then in such event they are to visit with the plaintiff each Friday commencing May 7, 1999 by returning to the plaintiff's present residence on the school bus and remaining with the plaintiff until the following Monday where they are to return to school on the school bus."
The parties have stipulated that the children have been allowed to remain in the Milford School System through the end of the present school year, but that the Milford School System will not allow the children to use the school bus. The court finds that there is therefore a material change in circumstances and that it is in the best interest for the above order to be modified and, thereby enters the following modification.
It is Ordered that so much of the above quoted order is modified to read as follows:
    In the event the children remain in the Milford School System through the end of the present school year, that in such event they are to visit with the plaintiff each Friday commencing May 7, 1999 with the plaintiff being responsible to seeing to it that the children are picked up at school on Friday where they will remain with the plaintiff until the following Monday where the plaintiff will have the responsibility of seeing to it that the children are returned to school.
Axelrod, J.